ACCEPTED
                                                                                    01-13-00778-CR
                                                                           FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               3/23/2015 8:56:46 AM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

                               No. 01-13-00778-CR

                                        In the                       FILED IN
                                                              1st COURT OF APPEALS
                                 Court of Appeals                 HOUSTON, TEXAS
                                       For the                3/23/2015 8:56:46 AM
                               First District of Texas        CHRISTOPHER A. PRINE
                                                                      Clerk
                                     At Houston

                             ♦

                                    No 1380317
                             In the 351st District Court
                              Of Harris County, Texas

                             ♦

                       DANIEL GONZALEZ RODRIGUEZ
                                 Appellant
                                    v.
                           THE STATE OF TEXAS
                                 Appellee

                             ♦
                       State’s First Motion for Extension
                              Of Time to File Brief
                               ♦

To the Honorable Court of Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:

      1. The appellant was charged by indictment with kidnapping. (CR 21).

            The indictment alleged two prior felony convictions, with one offense
   committed after the other conviction became final. (CR 21). A jury

   found him guilty as charged. (CR 50, 51). The appellant pled true to

   both enhancement paragraphs and the trial court assessed

   punishment at thirty years’ confinement. (CR 50). The appellant filed

   a timely notice of appeal and the trial court certified his right of

   appeal. (CR 55, 58).

2. The State’s brief is due on March 23, 2015. The State requests a 30-

   day extension of time in which to file its brief.

3. This is the State’s first request for extension.

4. The following facts are relied upon to show good cause for an

   extension of time to allow the State to file its brief:

      a. This case was assigned to the undersigned attorney on March
         4, 2015. Since that time, he has worked on the following
         mattters:

         1. Craig Gilder
            No. 14-14-00523-CR
            Brief filed March 6, 2015

         2. Julio Alvarado
            Nos. 01-13-00894-CR & 01-13-00895-CR
            Brief filed March 19, 2015

         3. Hugo Pachas-Luna
            Nos. 01-14-00516-CR et seq.
            Brief due March 23, 2015 (third motion for extension filed)
           b. The undersigned attorney was out of the office for a medical
              procedure on March 20, 2015.


WHEREFORE, the State prays that this Court will grant the requested
extension.
                                               Respectfully submitted,


                                               /s/ C.A. Morgan
                                               CLINTON A. MORGAN
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               (713) 755-5826
                                               morgan_clinton@dao.hctx.net
                                               TBC No. 24071454
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Kurt B. Wentz
      kbsawentz@yahoo.com



                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454

Date: March 23, 2015